ACCEPTED
                                                                                        05-14-01579-CV
                                                                             FIFTH COURT OF APPEALS
                                                                                        DALLAS, TEXAS
                                                                                   7/15/2015 1:26:58 PM
                                                                                             LISA MATZ
                                                                                                 CLERK

                           No. 05-14-01579-CV
              ____________________________________________
                                                            FILED IN
                                                     5th COURT OF APPEALS
                          COURT OF APPEALS               DALLAS, TEXAS
                                 for the             7/15/2015 1:26:58 PM
                       FIFTH DISTRICT OF TEXAS             LISA MATZ
                ________________________________________     Clerk


                 David Bagwell, Individually and as Trustee of
                      The David S. Bagwell Trust, et al.,

                                                Appellants,
                                        v.

                       BBVA Compass and Sam Meade,

                                          Appellees.
                ________________________________________

                 Appeal from the 101st Judicial District Court
                           of Dallas County, Texas
                   Honorable Martin Lowy, Presiding Judge
                ________________________________________

               UNOPPOSED MOTION FOR EXTENSION OF
               TIME TO FILE APPELLANTS’ REPLY BRIEF
                _______________________________________

To the Honorable Court:

      Pursuant to TEX. R. APP. P. 10.5(b) and 38.6(d), Appellants David Bagwell,

individually and as Trustee of The David S. Bagwell Trust (“Appellants”), file this

Unopposed Motion for Extension of Time to File Appellants’ Reply Brief. In

support of the 30-day extension requested in this motion, Appellants would

respectfully show the Court the following:


                                        1
        1.   Appellees’ Brief was filed on July 2, 2015, making Appellants’ Reply

Brief due on July 22, 2015. Appellants request an extension of 30 days to file their

Reply Brief, making the new date August 21, 2015.

        2.   The undersigned, Appellants’ lead appellate counsel, has been and

will be involved in other matters that necessitate an extension, including:

        a.   preparation for and participation in a jury trial beginning on July 6,
             2015 in Janvey v. Dillon Gage Inc. of Dallas and Dillon Gage Inc.,
             No. 3:10-CV-1973-N, pending in the U.S. District Court for the
             Northern District of Texas;

        b.   preparation of an appellant’s brief due on July 13, 2015 in City of
             McKinney v. El Dorado Land Company, L.P., No. 05-15-00067-CV,
             pending in this Court; and

        c.   preparation of an appellees’ brief due on August 14, 2015 in Lutheran
             Social Services of the South, Inc. v. Winnie Blount, Individually, and
             as Next Friend of P.B., a minor child, and John Blount, Individually
             and as Next Friend of P.B., a minor child, No. 05-15-00380-CV,
             pending in this Court.

        3.   Because of these and other scheduling conflicts, including a prepaid

vacation from July 26 - August 3, the undersigned believes that a 30-day extension

will be necessary in order to prepare an adequate reply brief in this case.

        4.   Co- Appellants and Appellees do not oppose this request.

   WHEREFORE, Appellants David Bagwell, individually and as Trustee of The

David S. Bagwell Trust, respectfully pray that the Court grant this unopposed

motion and extend the time to file their Appellants’ Reply Brief to August 21,

2015.

                                          2
                                           Respectfully submitted,

                                           /s/ Jeffrey S. Levinger
Jeffrey T. Hall                            Jeffrey S. Levinger
State Bar No. 00787622                     State Bar No. 12258300
Jeffrey T. Hall, Esq.                      Levinger PC
1717 McKinney Avenue, Suite 700            1445 Ross Avenue, Suite 2500
Dallas, Texas 75202                        Dallas, Texas 75202
Telephone: 214-593-6446                    Telephone: 214-855-6817
Facsimile: 855-830-1952                    Facsimile: 214-855-6808
Email: jthallesq@gmail.com                 Email: jlevinger@levingerpc.com

J. Carl Cecere
State Bar No. 24050397
Cecere PC
6035 McCommas Blvd.
Dallas, Texas 75206                        Attorneys for Appellants
Telephone: 469-600-9455                    David Bagwell, Individually and as
Email: ccecere@cecerepc.com                Trustee of the David S. Bagwell Trust



                         CERTIFICATE OF CONFERENCE

      On July 14, 2015, the undersigned conferred with Jeffrey Seeburger, counsel
for Appellees, and Payton Healey, counsel for co-Appellants, regarding this
motion. Both counsel stated that their clients do not oppose the requested
extension of time to file the Appellants’ Reply Brief.


                                           /s/ Jeffrey S. Levinger
                                           Jeffrey S. Levinger




                                       3
                          CERTIFICATE OF SERVICE

      The undersigned certifies that a copy of this Unopposed Motion for
Extension of Time to File Appellants’ Reply Brief was served on all counsel of
record via the Court’s electronic filing system on this 15th day of July, 2015.

Patrick W. Powers                         Michael A. Logan
Payton J. Healey                          Jeffrey S. Seeburger
Powers Taylor LLP                         Victoria Nsikak
8150 North Central Expressway             Kane Russell Coleman & Logan PC
Suite 1575                                1601 Elm Street
Dallas, TX 75206                          3700 Thanksgiving Tower
                                          Dallas, TX 75201


                                           /s/ Jeffrey S. Levinger
                                           Jeffrey S. Levinger




                                      4